Case 0:19-cv-61557-RNS Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

    BRIAN PHELPS, an individual, and
    TAVARES CRENSHAW, an individual,

             Plaintiffs,

    vs.                                             CASE NO.:

    DELPHI   BEHAVIORAL        HEALTH
    GROUP, LLC d/b/a OCEAN BREEZE
    RECOVERY, a Florida limited liability
    company,

            Defendants.
    ___________________________/

                                          COMPLAINT

           Plaintiffs, BRIAN PHELPS and TAVARES CRENSHAW, by and through the

    undersigned counsel, hereby files this Complaint and sues Defendant DELPHI

    BEHAVIORAL HEALTH GROUP, LLC d/b/a OCEAN BREEZE RECOVERY

    (hereinafter “DELPHI”) and in support thereof alleges the following:

           1.       This is an action for negligence and damages vastly in excess of

    $75,000.00, exclusive of interests, costs, and attorney’s fees. This Court has diversity

    jurisdiction over this action pursuant to 28 U.S.C. § 1332, because there is complete

    diversity of citizenship between the parties.

           2.       Plaintiff Brian Phelps is an individual over the age of 18 who is sui juris

    and resides in Mansfield, Richland County, Ohio.

           3.       Plaintiff Tavares Crenshaw is an individual over the age of 18 who is sui

    juris and resides in Petersburg, Virginia.
Case 0:19-cv-61557-RNS Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 5



           4.      Defendant Delphi Behavioral Health Group, LLC is a Florida limited

    liability company with its headquarters in Broward County, Florida.

           5.      Venue is proper pursuant to 28 U.S.C. § 1391 because the events that gave

    rise to this Complaint first took effect in Broward County, Florida.

           6.      On March 19, 2019, Defendant Delphi was the owner and operator of a

    2014 NISSAN NV with a vehicle identification number of 5BZBF0AA9EN161617.

           7.      At all times material hereto, Jahmeelah Lamb was an employee of the

    Defendant Delphi and was driving the Defendant’s 2014 NISSAN NV with the

    Defendant Delphi’s permission and consent and in the course and scope of her

    employment.

           8.      At all times material hereto, Plaintiffs Phelps and Crenshaw were

    passengers in Defendant’s 2014 NISSAN NV.

           9.      At all times material hereto, it was the duty of the Defendant’s employee

    Jahmeelah Lamb to exercise due care and caution in the operation of the Defendant

    Delphi’s motor vehicle having regard for traffic and use of the roadway.

           10.     In the afternoon of March 19, 2019, Defendant Delphi’s employee

    Jahmeelah Lamb negligently drove the Defendant’s 2014 NISSAN NV into a Broward

    County Transit Bus lane of travel, causing the vehicle in which the Plaintiffs were

    traveling as passengers to violently collide with the Broward County Transit Bus.

           11.     Jahmeelah Lamb then fled the scene of the accident.

           12.     That said accident was caused solely through the Defendant Delphi

    employee Jahmeelah Lamb’s negligence and was due in no manner whatsoever to any

    actions taken by the Plaintiff.




                                                 2
Case 0:19-cv-61557-RNS Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 5



           13.     The negligence of the Defendant Delphi’s employee Jahmeelah Lamb

    consisted of the following:

                   (a)     failing to have said motor vehicle under proper and adequate

                           control at the time;

                   (b)     failing to give proper and sufficient warning of the approach of

                           said vehicle;

                   (c)     operating said vehicle without due regard for the rights, safety and

                           position of the Plaintiffs at the point aforesaid;

                   (d)     violating the various ordinances of the City of Fort Lauderdale and

                           the statutes of the State of Florida pertaining to the operation of

                           motor vehicles;

                   (e)     with the Broward County Transit Bus in plain view, failing to

                           exercise care and vigilance so as to avoid the collision;

           14.     At all times material hereto, it was the duty of the Defendant Delphi to

    maintain the Defendant Delphi’s motor vehicle in safe and proper working condition

    including, but not limited to, providing functional and working seatbelts and restraint

    systems.

           15.     At all times material hereto, it was the duty of the Defendant Delphi to not

    overload the vehicle beyond its safe maximum capacity based upon the number of

    available seats and seat configuration in said vehicle.

           16.     The direct negligence of the Defendant Delphi consisted of the following:




                                                  3
Case 0:19-cv-61557-RNS Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 5



                   (a)     failing to maintain said vehicle in safe and proper working

                           condition, including, but not limited to, failing to provide

                           functional and working seatbelts and restraint systems.

                   (b)     loading the vehicle beyond its safe maximum capacity based upon

                           the number of available seats and seat configuration in said

                           vehicle.

           17.     At all times material hereto, Jahmeelah Lamb was Defendant Delphi’s

    actual and/or apparent agent, servant or employee and was acting within the course and

    scope of that agency, master servant or employment relationship. Therefore, Defendant

    Delphi is vicariously liable for employee Jahmeelah Lamb’s negligence.

           18.     That as a direct and proximate result of Defendant Delphi’s employee

    Jahmeelah Lamb’s negligence and the direct negligence of Defendant Delphi, Plaintiffs

    PHELPS and CRENSHAW have been caused to suffer permanent disabling injuries

    and/or disease consisting in whole or part of a loss specified in Florida Statute 627.737;

    have suffered severe bodily injury and resulting pain and suffering, disability,

    disfigurement, mental anguish, loss of the capacity for the enjoyment of life, expense of

    hospitalization, medical, psychiatric and nursing care and treatment, loss of earnings, loss

    of the ability to earn money and/or an aggravation of a previously existing condition.

    The losses are either permanent or continuing and Plaintiffs PHELPS and CRENSHAW

    will continue to suffer the losses in the future. Alternatively, where there is a finding of

    no permanent injury, the Plaintiffs are entitled to applicable medical expenses and loss

    gross income and earning capacity not payable under any personal injury protection

    coverage and not specifically referenced in and pursuant to Florida Statutes, Chapter 627.




                                                 4
Case 0:19-cv-61557-RNS Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 5



           19.     In that the injuries suffered by Plaintiffs are continuing in nature, they will

    continue to suffer pain, disfigurement, scarring, physical and emotional injuries, physical

    handicap and permanent injury in the future. Plaintiffs will be further compelled to

    expend great sums of money for medical care and related treatment for those injuries and

    will continue to suffer the loss of capacity for the enjoyment of life.

           WHEREFORE, Plaintiffs PHELPS and CRENSHAW demand a judgment for

    damages and cost against Defendant DELPHI BEHAVIORAL HEALTH GROUP, LLC

    for an amount, which greatly exceeds the minimum jurisdictional requirement of this

    Honorable Court and demands a trial by jury of all issues triable as a right by jury.

                                         JURY DEMAND

           Plaintiffs respectfully demand a jury trial on all issues so triable.

           DATED this 21st day of June, 2019.

                                           Respectfully submitted,

                                           Kaiser Romanello, P.A.


                                           By: /s/__Lorne Adam Kaiser_________________
                                              Lorne Adam Kaiser
                                              Kaiser Romanello, P.A.
                                              11555 Heron Bay Boulevard, Suite 200
                                              Parkland, Florida 33076
                                              Telephone: 954.603.0100
                                              Facsimile: 954.827.0472
                                              Email: lkaiser@kaiserromanello.com
                                              Florida Bar No.: 0568491




                                                  5
